DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I – drawn to Claims 1 and 2 in the reply filed on October 12, 2021 is acknowledged.  Upon further review of the application and the elected claims, it appears that Invention I is directed to the embodiment shown in Figs. 9a-11d; emphasis added.
Claims 3-12, 14-15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because reference character 132 (in Figs. 9a-11d) is pointing to the wrong structure because the lead lines are pointing to a void or chamber of the container and not an opening of the container; emphasis added. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 120B has been used to designate both “remaining portion,” (see [0077-0104]) “bottom portion” (see [0116]) and “bottom” (see [0116]). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 

Specification
The abstract of the disclosure is objected to because it contains 198 words which exceeds the 150 word maximum limit.  Correction is required.  See MPEP §608.01(B)
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In claim 1, Ln. 7, the phrase, “can” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 1, Ln. 11, the phrase, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change, “…[[and/]]or…”
As for claim 2, due to its dependency from claim 1, it too has these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aamar (US 8434647B2; hereinafter Aamar).
Regarding claim 1, Aamar discloses an attachment embodiment (as shown in Figs. 1-3; for a beverage container) comprising: 
a cap (210) configured to attach to an opening in the beverage container (110), the cap comprising an opening (222);
a tube (350, 400 and 800; as shown in Aamar Fig. 3) passing through the cap, wherein the opening in the cap is located proximate to a first end of the tube and a second end of the tube is configured to be located within the beverage container when the cap is attached to the beverage container, such that a beverage (120) contained in the beverage container can flow through the tube and out of the opening in the cap; 
a container (300) attached to the tube and configured to hold a liquid, the container comprising an opening (304) to allow the liquid to flow from the container into the tube and out of the opening in the cap; and 
a restrictor (i.e. valve (500); as shown in Aamar Fig. 3) between the opening of the container and the tube to control and/or restrict the flow of the liquid from the container into the tube, the restrictor and the tube configured such that the liquid begins to exit the opening in the cap before the beverage begins to exit the opening in the cap (Aamar Col. 2 Ln. 31 – Col. 8 Ln. 49).
Regarding claim 2, Aamar further discloses wherein at least a portion of the container is located within the cap and the tube extends through the container (see Aamar Fig. 3).


Alternative art rejection(s):
Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watters (US 2387374A; hereinafter Watters).
Regarding claim 1, Watters discloses an attachment for a beverage container comprising: 
a cap (12) configured to attach to an opening in the beverage container, the cap comprising an opening;
 a tube (17 and 18) passing through the cap, wherein the opening in the cap is located proximate to a first end of the tube and a second end of the tube is configured to be located within the beverage container when the cap is attached to the beverage container, such that a beverage contained in the beverage container can flow through the tube and out of the opening in the cap; 
a container (20) attached to the tube and configured to hold a liquid, the container comprising an opening (19) to allow the liquid to flow from the container into the tube and out of the opening in the cap; and 
a restrictor (i.e. in the form of a ball valve (22)) between the opening of the container and the tube to control and/or restrict the flow of the liquid from the container into the tube, the restrictor and the tube configured such that the liquid begins to exit the opening in the cap before the beverage begins to exit the opening in the cap (Watters Col. 1 Ln. 49 – Col. 3 Ln. 20 and Figs. 1-3).
Regarding claim 2, Watters further discloses wherein at least a portion of the container is located within the cap and the tube extends through the container (see annotated Watters Fig. 2 below).

    PNG
    media_image1.png
    1055
    922
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736